IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-40845
                        Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JOSE FRANCISCO ESTRADA, also known as Juan Sergio Ponce,
also known as Miguel Zavala Zavala, also known as Juan
Sergio Mendez-Ponce, also known as Juan Antonio
Mendez-Ponce, also known as Jose Francisco Anthony Estrada,
also known as Miguel Rubio Escobar,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-01-CR-106-1
                      --------------------
                          June 19, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Jose

Francisco Estrada has requested leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Estrada has not responded to the motion.    Our independent review

of counsel’s brief and the record discloses no nonfrivolous issue


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
                           No. 01-40845
                                -2-

for appeal.   Counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities, and the appeal

is DISMISSED.   See 5TH CIR. R. 42.2.

     MOTION GRANTED; APPEAL DISMISSED.